Exhibit 10.4

Page 1 of 5

 

 

 

To:           GulfMark Rederi AS (the "Borrower")

Strandgata 5

N-4307 Sandnes

Norway

 

Attention: Chief Financial Officer

 

Copy:      GulfMark Offshore, Inc. (the “Parent Guarantor”)

842 West Sam Houston Parkway North, Suite 400

Houston, Texas 77024

United States

 

Attention: Chief Financial Officer

 

GulfMark UK Ltd. (the “UK Guarantor” and, together with the Borrower and the
Parent

Guarantor, “you”)

95 Aldwych

London

WC2B 4JF

 

Attention: Chief Financial Officer

 

 

Bergen, 12 May 2017

 

Dear Sirs,

GULFMARK REDERI AS – NOK 600,000,000 SECURED REVOLVING CREDIT FACILITY AGREEMENT
DATED 27 DECEMBER 2012 (as later amended and restated, the "Agreement")

 

 

1.

Introduction

 

1.1

Reference is made to the Agreement. Terms used in this support letter extension
(the "Extension Letter") shall, unless defined herein, have the same meaning
ascribed to such terms in the Agreement.

 

1.2

Reference is also made to the interim utilisation letter dated 17 March 2017
(the "Interim Utilisation Letter"), under which we agreed to let you draw down
USD 10,000,000 subject to certain terms as set out therein.

 

1.3

Reference is also made to the letter agreement dated 14 April 2017 (the “Support
Letter”), under which we agreed to abstain from exercising any remedies in
respect of the Enumerated Defaults (as defined therein) during the Support
Period (as defined therein) on the terms contained in the Support Letter.

 

 
 

--------------------------------------------------------------------------------

Page 2 of 5
 

 

1.4

Reference is also made to the support letter extension dated 28 April 2017,
under which we agreed to extend the Support Period to end on the earlier of (x)
11:59 p.m. (New York Time) 12 May 2017 or (y) the occurrence of any Early
Termination Event (as defined in the Support Letter).

 

1.5

You have requested, and the Lender has agreed to abstain from exercising any
remedies in respect of the Enumerated Defaults during the Extended Support
Period (as defined below) on the terms contained in this Extension Letter.

 

2.

THE EXTENDED Support Period

 

2.1

During the Extended Support Period, the Lender hereby agrees to waive each
Default and/or Event of Default which is an Enumerated Default (and, during the
Extended Support Period, to abstain from exercising any rights or remedies under
the Finance Documents as a result of any such Default and/or Event of Default
which is an Enumerated Default).

 

2.2

The “Extended Support Period” is the period beginning on the date hereof and
ending on the earlier of (x) 11:59 p.m. (New York Time) 21 May 2017 or (y) the
occurrence of any Early Termination Event (as defined in the Support Letter).

 

3.

ENUMERATED DEFAULTS

 

The Enumerated Default definition as defined in Clause 3.1 of the Support Letter
is hereby amended by adding the following language:

 

(i) An Event of Default under Clause 23.1.6 (Insolvency) of the Agreement
insofar as it arises as a result of the Parent Guarantor commencing proceedings
under Chapter 11 of the United States Bankruptcy Code.

 

4.

Conditions Precedent

 

4.1

The effectiveness of this Extension Letter is subject to the satisfaction, or
waiver by the Lender, of the following conditions:

 

 

(a)

this Extension Letter shall be duly countersigned by the Borrower, the Parent
Guarantor and the UK Guarantor;

 

 

(b)

the Parent Guarantor and the Borrower have confirmed, by countersigning this
Extension Letter, their acceptance to the Lender engaging Bayard, P.A. as its
Delaware local legal counsel, and that Borrower and the Parent Guarantor shall
be jointly and severally liable for all legal fees and costs reasonably incurred
by the Lender from such engagement;

 

 

(c)

the Parent Guarantor shall have paid, in cash, all outstanding costs and
expenses of the Lender incurred prior to the date of this Extension Letter,
including (i) all invoiced fees and disbursements of its legal advisors, Hughes
Hubbard & Reed LLP, Advokatfirmaet Thommessen AS, and Ince & Co LLP (including
the invoice dated 10 May 2017), (ii) all invoiced fees and expenses of
Guggenheim Partners LLC (including the invoice dated 10 May 2017), and (iii) all
agreed retainers of Bayard, P.A. (retainer being in the amount of $45,000); and

 

 
 

--------------------------------------------------------------------------------

Page 3 of 5
 

 

 

(d)

the Parent Guarantor shall have entered into extended forbearance or support
agreements with respect to (i) the RBS Facility and (ii) the 2022 Notes, in each
case, in form and substance reasonably acceptable to the Lender (each, a “Third
Party Extended Forbearance Agreement”).

 

5.

TOLLING OF TIME PERIODS

 

The parties hereto agree that the running of all statutes of limitation and the
doctrine of laches applicable to all claims or causes of actions that the Agent
or any Lender may be entitled to take or bring to enforce its rights and
remedies against you are, to the fullest extent permitted by law, tolled and
suspended during the Extended Support Period.

 

6.

COUNTERPARTS

 

This Extension Letter may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Extension Letter.

 

7.

GOVERNING LAW, JURISDICTION AND ENFORCEMENT

 

7.1

This Extension Letter and any non-contractual arrangements arising out of or in
relation to it shall be governed by Norwegian law.

 

 

7.2

This Extension Letter shall be a Finance Document and Clause 31 (Governing law
and enforcement) shall apply mutatis mutandis in respect of this Extension
Letter

 

 

* * *

 

Please confirm your acceptance to the foregoing terms and conditions by signing
the acceptance of this Extension Letter below.

 

 

[signature pages to follow]

 

 
 

--------------------------------------------------------------------------------

Page 4 of 5
 

 

Yours faithfully      

for and on behalf of

DNB Bank ASA

             

/s/ Andrew J. Shohet

 

/s/ Cathleen Buckley

 

 

 

 

 

Name: Andrew J. Shohet

 

Name: Cathleen Buckley

 

Title: Vice President

 

Title: Senior Vice President

 

 

 
 

--------------------------------------------------------------------------------

Page 5 of 5
 

 

 

Accepted and agreed by:

 

For and on behalf of

GulfMark Rederi AS

 

/s/ Quintin V Kneen

_________________________

Name: Quintin V Kneen

Title: President & Chief Executive Officer

 

 

 

 

 

 

 

For and on behalf of

GulfMark Offshore, Inc.

 

/s/ J. Mitchell

_________________________

Name: J. Mitchell

Title: Executive Vice President & CFO

 

 

 

 

 

 

 

For and on behalf of

GulfMark UK Ltd.

 

/s/ J. Mitchell

_________________________

Name: J. Mitchell

Title: Executive Vice President & CFO

 

 

 

 

 

 

 